DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Response to Arguments
Applicant’s remarks filed on 11/18/2020 have been considered, therefore, see the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 7, 9 – 12 are pending in the instant application. 
Claim[s] 8, 13 are cancelled in the instant application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim[s] 1 – 7, 9 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea – mental process without significantly more. 
For example, in claim # 1, the claim(s) recite(s) 
 “a first processor configured to be connected to the first bus and confirm that the program stored in the storage is authentic;” [i.e. mental process – observation, evaluation, judgment, opinion].
This judicial exception is not integrated into a practical application because the claim language recites generically controlling an information processing apparatus by storing a program to a first volatile memory and checking the authenticity of the program before allowing a second processor to execute the program.   
The claim(s) 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining claim limitations are generic computing operations in the field of computing:
“a first bus;”
“a storage configured to be connected to the first bus and store a program;”
“a first  processor configured to be connected to the first bus and confirm that the program stored in the storage is authentic;”
“a second bus;”
“a first volatile memory configured be connected to the second bus and to store the a program;”
“a second processor configured to be connected to the second bus and execute the program stored in the first volatile memory;” and
“a bus bridge configured to connect the first bus and the second bus, receive the program that is confirmed to be authentic by the first processor from the first bus and transfer the received program to the second bus,
wherein the first volatile memory stores the program transferred from the bus bridge and the second processor executes the program stored in the first volatile memory the first volatile memory.”
Appropriate action required. 

Take Notice: Under the Berkhiemer requirement, the examiner has provided below the required evidence of the identified generic computing operations:
Ohashi [US PAT # 5659763], col. 4, lines 33 – 39. 
Bannai [US PAT # 5974559], col. 9, lines 21 – 25.
Kim [US PGPUB # 2007/0180282], paragraph 0039.
Saito [US PGPUB # 2011/0058217], abstract.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaist et al. [US PAT # 8533833] in view of PAI [US PGPUB # 2015/0168934]
As per claim 1. Gaist does teach an information processing apparatus [paragraph: 0015, An electronic device and a method for loading a program code are illustrated with relating figures.] comprising:
a first bus [Figure # 3, i.e. arrows originating or terminating between the processor 620, memory 610, non-volatile memory 640, hardware devices: 630 (1, 2, 3) of computer # 600 ];
a storage configured to be connected to the first bus and store a program [col. 23, lines 12 – 24, Modifications are made to the data-structure by the system-calls monitor [i.e. applicant’s first processor] in order to keep track with the behavior patterns of system-calls made to the kernel in the computerized system--and especially patterns system-calls made to the kernel by individual user-mode applications [i.e. applicant’s storage configured to be connected to the first bus and store a program] that issue system-calls]; 
a first  processor configured to be connected to the first bus and confirm that the program stored in the storage is authentic [col. 23, lines 12 – 24, Modifications are made to the data-structure by the system-calls monitor in order to keep track with the behavior patterns of system-calls made to the kernel in the computerized system--and especially patterns of system-calls made to the kernel by individual user-mode applications [i.e. applicant’s program stored in the information processing apparatus] that issue system-calls. The modifications made to the data-structure assist in determining whether such behavior pattern correspond to routine behavior of system calls issuing by a user-mode application (or to other allowed behavior pattern) [i.e. applicant’s confirm that program….is authentic], or alternatively does it correspond to a malicious pattern, to other pattern that may harm the computerized system (or other system connected to it), or to any other undesirable pattern that should be prevented].
Gaist does not teach clearly 
a second bus;
a first volatile memory configured be connected to the second bus and to store the a program;
a second processor configured to be connected to the second bus and execute the program stored in the first volatile memory; and
a bus bridge configured to connect the first bus and the second bus, receive the program that is confirmed to be authentic by the first processor from the first bus and transfer the received program to the second bus,
wherein the first volatile memory stores the program transferred from the bus bridge and the second processor executes the program stored in the first volatile memory the first volatile memory.
However, PAI does teach 
a second bus [Figure # 1, component # 180 and paragraph: 0019, lines 3 – 6, The transmission interface 180 [i.e. applicant’s second bus] includes a serial peripheral interface bus, a network and a serial advanced technology attachment (SATA) interface];
a first volatile memory configured to be connected to the second bus and to store the a program [Figure # 1, first controller, storing unit 122, storing unit 124, and paragraph: 0017, lines 1 – 2, As shown in FIG. 1, the first controller 120 [i.e. applicant’s first processor] includes a storing unit 122 and a storing unit 124. 
Where at paragraph: 0018, lines 1 – 3, In an embodiment, the storing unit 124  [i.e. applicant’s first volatile memory] and the storing unit 144 may be a program random access memory (RAM). 
Where at paragraph: 0018, lines 3 – 7, The storing unit 124 loads the firmware of the first controller 120 (which is a program code CODE1) from the flash memory 160, 
a second processor configured to be connected to the second bus and execute the program stored in the first volatile memory [Figure # 1, second controller, storing unit 142, storing unit 144, and paragraph: 0017, lines 2 – 3, The second controller 140 [i.e. applicant’s second processor] includes a storing unit 142 and a storing unit 144. Where at paragraph: 0018, lines 1 – 3, In an embodiment, the storing unit 124 and the storing unit 144 [i.e. applicant’s first volatile memory] may be a program random access memory (RAM).  
Where at paragraph: 0018, lines 3 – 7, The storing unit 124 loads the firmware of the first controller 120 (which is a program code CODE1) from the flash memory 160, and the storing unit 144 loads the firmware of the second controller 140 (which is a program code CODE2) from the flash memory 160]; and
a bus bridge configured to connect the first bus and the second bus [Figure #1, component # 180, and Figure # 3, and paragraph: 0025, In step S302, the first controller 120 sends a connecting request to the second controller 140 via the transmission interface 180 to establish a connection with the second controller 140.], receive the program that is confirmed to be authentic by the first processor from the first bus [Figure # 3, and paragraph: 0026, lines 1 – 6, In step S303, the first controller 120 reads the program code CODE2 (which is the firmware of the second controller 140) in the flash memory 160, and checks whether the program code CODE2 is valid [i.e. applicant’s…the program is confirmed to be authentic by first processor from the first bus], which means that whether the program code CODE2 can be correctly executed by the second controller 140 is checked. 
Where at paragraph: 0027, lines 1 -4,In detail, in the step S303, the first controller 120 can check the program code CODE2 via a checking mechanism, such as cyclic redundancy check (CRC), firmware signature or checksum [i.e. applicant’s…the program is confirmed to be authentic by first processor from the first bus].] and transfer the received program to the second bus [Figure # 4, and paragraph: 0028, lines 8 – 10, The check circuit 126 may include a calculating processor or a combination of circuits to execute the calculation of the checking algorithm. The data buffer 128 may receive the program code CODE2 from the check circuit 126 and transmit it to the second controller 140 via the transmission interface 180.],
wherein the first volatile memory stores the program transferred from the bus bridge [paragraph: 0031, lines 3 – 6, and the first controller 120 sends a write request to the second controller 140 to load the program code CODE2 in the flash memory 160 to the storing unit 144 of the second controller 140] and the second processor executes the program stored in the first volatile memory the first volatile memory [paragraph: 0007, lines 10 – 13, The first controller establishes a connection with the second controller via the transmission interface, and checks whether the second program code is valid. When the second program code is valid, the first controller loads the second program code to the second controller to make the second controller execute the second program code.].

As per claim 6. Gaist as modified does teach as modified the information processing apparatus according to claim 1, further comprising:
a third processor configured to be connected to the first bus [PAI, paragraph: 0017, lines 9 – 11, The booting program can execute a boot loader of firmware, and establish a connection with other sub controllers [i.e. applicant’s third processor…connected to the first bus] such as the second controller 140) and generate a control command.],
wherein the first processor is configured to confirm that another program stored in the storage is authentic and the third processor executes the another program that is confirmed to be authentic [PAI, paragraph: 0007, lines 10 – 13, The first controller establishes a connection with the second controller via the transmission interface, and checks whether the second program code is valid. When the second program code is valid, the first controller loads the second program code to the second controller to make the second controller execute the second program code
As per claim 12, that includes the same or similar claim limitations as information processing device claim 1, and is similarly rejected. 

Claim[s] 2, 3, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaist et al. [US PAT # 8533833] in view of PAI [US PGPUB # 2015/0168934] as applied in the rejection of claim # 1 above, further in view of Lee et al. [US PGPUB # 2009/0313487].
As per claim 2. Gaist and PAI do teach what is taught in the rejection of claim # 1 above. 
	Although PAI does disclose the information processing apparatus according to claim 1, further comprising:
a second volatile memory connected to the first bus [Figure # 1, second controller, storing unit 142, storing unit 144, and paragraph: 0017, lines 2 – 3, The second controller 140 [i.e. applicant’s second processor] includes a storing unit 142 and a storing unit 144. [i.e. applicant’s second volatile memory]. Where at paragraph: 0018, lines 1 – 3, In an embodiment, the storing unit 124 and the storing unit 144 may be a program random access memory (RAM).].
wherein the first processor (a) confirms that the program is authentic [Figure # 3, and paragraph: 0026, lines 1 – 6, In step S303, the first controller 120 reads the program code CODE2 (which is the firmware of the second controller 140) in the flash memory 160, and checks whether the program code CODE2 is valid, which means 
Where at paragraph: 0027, lines 1 -4,In detail, in the step S303, the first controller 120 can check the program code CODE2 via a checking mechanism, such as cyclic redundancy check (CRC), firmware signature or checksum], (b) store the program that is confirmed to be authentic in the second volatile memory [paragraph: 0031, lines 3 – 6, and the first controller 120 sends a write request to the second controller 140 to load the program code CODE2 in the flash memory 160 to the storing unit 144 of the second controller 140], and (c) transfers the program stored in the second volatile memory to the bus bridge [paragraph: 0031, lines 3 – 6, and the first controller 120 sends a write request to the second controller 140 to load the program code CODE2 in the flash memory 160 to the storing unit 144 of the second controller 140]……..; and
wherein the second processor executes the program stored in the first volatile memory [PAI, paragraph: 0007, lines 10 – 13, The first controller establishes a connection with the second controller via the transmission interface, and checks whether the second program code is valid. When the second program code is valid, the first controller loads the second program code to the second controller to make the second controller execute the second program code].
While Gaist and PAI do not clearly teach when a power state of the information processing apparatus is shifted from a first power state in which power is not supplied to the first volatile memory to a second power state in which power is supplied to the first volatile memory. 
However, Lee does teach when a power state of the information processing apparatus is shifted from a first power state in which power is not supplied to the first volatile memory to a second power state in which power is supplied to the first volatile memory [paragraph: 0025, In addition, when the reception unit receives a control signal related to entering a specific power saving mode, the determination unit may determine the system execution unit to be abnormal if the power management signal indicating that the system enters the power saving mode is sensed to be in an inactive state]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Gaist as modified and Lee in order for the system calls monitoring that monitors the system calls of applications made to the kernel for detection of malicious behavior patterns by use of specific rules and or policies of Gaist as modified to include determination of the whether the execution state of the computer system is abnormal by comparing of power signals of various components of the computer operating system of Lee. This would allow for prevention of operation of various components that are suspected of operating abnormally, to shut down or suspend such operating system that controls such suspected components. See paragraph: 0010, 0012, and 0013 of Lee.   
As per claim 3. Gaist as modified does teach the information processing apparatus according to claim 2, wherein the first processor confirms that the program stored in the storage is authentic, before the power state of the information processing apparatus is shifted to the first power state [Lee, paragraph: 0025, In addition, when the reception unit receives a control signal related to entering a specific power saving mode, the determination unit may determine the system execution unit [i.e. applicant’s program] to be abnormal [i.e. applicant’s authentic] if the power management signal indicating that the system enters the power saving mode is sensed to be in an inactive state].
As per claim 4. Gaist as modified does teach the information processing apparatus according to claim 1, wherein the first processor confirms that the program is authentic, in response to occurrence of an event that causes the power state of the information processing apparatus to be shifted to the first power state [Lee, paragraph: 0031, Further, when a control signal related to entering a specific power saving mode is received, step (c) may be performed by determining the system execution state to be abnormal if voltage supplied to a reference constitutional component [i.e. applicant’s program] for determining whether the system enters the power saving mode is not 0V.].
As per claim 7. Gaist as modified does teach the information processing apparatus according to claim 1, wherein the first processor is configured to notify an abnormality in a case where the program is not authentic [Lee, paragraph: 0040, Further, when the control signal does not correspond to the result of the detection, step (c) may be performed by determining whether the system execution state is normal by transmitting a response request message to each constitutional component of the .
Claim[s] 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaist et al. [US PAT # 8533833] in view of PAI [US PGPUB # 2015/0168934] as applied in the rejection of claim # 1 above, further in view of Raleigh et al. [US PGPUB # 2012/0221955]
As per claim 5. Gaist and PAI do teach what is taught in the rejection of claim # 1 above. 
Gaist and PAI do not clearly teach the information processing apparatus according to claim 1, wherein the first processor confirms that the program stored in the storage is authentic, based on an electronic signature or a hash value.
However, Raleigh does teach the information processing apparatus according to claim 1, wherein the first processor confirms that the program stored in the storage is authentic, based on an electronic signature or a hash value [paragraph: 0377, Device embodiments for verifying that app credentials belong to an app group with a specific app services access policy or service plan include: app credential checker—signature checker/hash checker [i.e. applicant’s first processor] for app that is part of the service processor, part of the OS or sits in secure OS execution—first fraud detection layer (confirm app signature/hash [i.e. applicant’s electronic signature or hash value of the program] with known signature/hash stored in: service controller, download file on device, central authority), check app when it is loaded to confirm that it is the right app (possibly also check app each time it is launched and/or during app operation) [i.e. applicant’s authentic]; report results to service controller; if app signature/hash is not correct, then suspend, kill, block app if app signature/hash is not correct, then notify service controller].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Gaist as modified and Raleigh in order for the system calls monitoring that monitors the system calls of applications made to the kernel for detection of malicious behavior patterns of Gaist as modified to include a control policy of Raleigh. This would allow for the determination of the state of the computer operating system operations that are allowed or not allowed to execute when requested by system calls. See paragraph: 0018, lines 3 – 15 of Raleigh.
Claim[s] 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaist et al. [US PAT # 8533833] in view of PAI [US PGPUB # 2015/0168934] as applied in the rejection of claim # 1 above, further in view of Murray et al. [US PAT # 8767229]
As per claim 9.    Gaist and PAI do teach what is taught in the rejection of claim # 1 above. 
Gaist and PAI do not clearly teach the information processing apparatus according to claim 1, further comprising a printer apparatus or a scanner apparatus.
However, Murray does teach the information processing apparatus according to claim 1, further comprising a printer apparatus or a scanner apparatus [Figure # 5, and col. 5, lines 18 – 27, FIG. 5 shows a perspective of a multifunction printing system 400 having the printing apparatus 301 including a printing mechanism for printing images, such as the printing mechanism 300 (FIG. 3), enclosed within a housing 315, and also a scanning apparatus 410 for scanning documents or other items. In this view, a front portion of the scanning apparatus 410 is cut away in order to show internal features of the scanning apparatus 410 more clearly. The multifunction printing system 400 can do printing, scanning of documents, or copying of documents (i.e. printing plus scanning)].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Gaist as modified and Murray in order for the system calls monitoring that monitors the system calls of applications made to the kernel for detection of malicious behavior patterns base on specific rules or policies of Gaist as modified to include power analysis that determines or monitors the energy efficiency of the various computer components of Murray. This would allow for the overall management of such components to improve the energy efficiency of the computer system by determination and management of each of the operating components of the system. See col. 1, lines 20 – 28 of Murray.
Claim[s] 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaist et al. [US PAT # 8533833] in view of PAI [US PGPUB # 2015/0168934] and Lee et al. [US PGPUB # 2009/0313487] as applied to claim[s] 2 above, and further in view of Murray et al. [US PAT # 8767229]
As per claim 10.   Gaist and PAI and Lee do teach what is taught in the rejection of claim # 2 above. 
Gaist and PAI and Lee do not clearly teach the information processing apparatus according to claim 2, further comprising:
a power controller  configured to shift the power state of the information processing apparatus to the first power state based on a condition that the information processing apparatus has executed no jobs for a predetermined time or more.
However, Murray does teach the information processing apparatus according to claim 2, further comprising:
a power controller  configured to shift the power state of the information processing apparatus to the first power state based on a condition that the information processing apparatus has executed no jobs for a predetermined time or more [col. 1, lines 40 – 44, A printer typically enters the low power mode when there is no printing activity. For example, if image data is not received for printing for a predetermined period of time, the printer controller will switch the printer into a low power mode].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Gaist as modified and Murray in order for the system calls monitoring that monitors the system calls of applications made to the kernel for detection of malicious behavior patterns 
As per claim 11. Gaist as modified does teach the information processing apparatus according to claim 10, wherein the power controller shifts the power state of the information processing apparatus from the first power state to the second power state based on a condition that an operation unit is operated or an interface receives a signal [Murray, col. 1, lines 44 – 47, The controller typically switches the printer back into normal operating mode when image data is received for printing, or when the user interacts physically with the printer by touching a key on the user interface for example].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MIUR et al. [US PGPUB # 2019/03971760], who discloses a first volatile semiconductor memory, a second nonvolatile semiconductor memory that includes a plurality of blocks, and a controller configured to store management information in the first semiconductor memory in which identification information of the blocks and corresponding numbers of valid clusters of the blocks are stored and respectively associated with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434